DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ihara (US PG Pub. No. 2010/0245513).
Regarding claim 1:
	Ihara teaches a liquid recording apparatus for recording on a medium, the apparatus comprising: a body case (2); a recording unit (3/10) disposed inside the body case and that is configured to eject liquid toward a medium (S); a support unit (5) configured to support the medium, the support unit having a portion that is opposite the recording unit so that the recording unit ejects the liquid toward the medium supported on the support unit opposite the recording unit (see figure 3A); a blower (30) disposed in the body case, the blower configured to blow air toward at least the portion of the support unit opposite the recording unit (see figure 6A and 6B); and a guide unit (33, 35) disposed in the body case configured to guide the air from the blower toward at least the portion of the support unit opposite the recording unit (see paragraphs 76-78 where the hole and plate act as a guide to deliver the blown air to the right portions).

Regarding claim 2:


Regarding claim 3:	Ihara further teaches a heating unit (9) disposed in the body case configured to heat the medium (through the support unit 5).

Regarding claim 6:
	Ihara teaches a transportation device that transports a medium along a transportation direction inside a body case (2), the transportation device comprising: a recording unit (3/10) disposed inside the body case and that is configured to eject liquid toward the medium, a support unit (5) configured to support the medium, the support unit having a portion that is opposite the recording unit so that the recording unit ejects the liquid toward the medium supported on the support unit opposite the recording unit (see figure 3A); a blower (30) disposed in the body case, the blower configured to blow air toward at least the portion of the support unit opposite the recording unit (see figures 6A and 6B); and a guide unit (33 and 35) disposed in the body case configured to guide the air from the blower toward at least the portion of the support unit opposite the recording unit (see claim 1 addressed above).

Regarding claim 7:


Regarding claim 8:	Ihara further teaches a heating unit (9) disposed in the body case configured to heat the medium (through 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara as applied to claims 1 and 6 above respectively, and further in view of Makihira (US PG Pub. No. 2002/0186986).
Regarding claims 4 and 9:
	Ihara teaches all of the above except the blown air is exhausted to the outside of the body through an exhaust port disposed in the body case.
	Makihira teaches an image forming apparatus similar to Ihara including blown air (from 24) is exhausted to the outside of the body through an exhaust port (25) disposed in the body case (see figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ihara with the teachings of Makihira to 

Regarding claims 5 and 10:
	Ihara teaches all of the above except wherein most of the blown air is guided to the downstream in a transportation direction of the medium.
	Makihira teaches all of the blown air is guided to the downstream in a transportation direction (see figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ihara with the teachings of Makihira to include the blown air directed downstream since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762